Citation Nr: 0722646	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-16 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
post repair, torn medial meniscus, left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The veteran had active service from October 1986 until 
January 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Board must remand this matter to ensure compliance with 
the veteran's due process rights.  The record indicates that 
the veteran's claim for a higher rating evaluation was 
initially denied by a December 1989 rating decision.  The 
veteran submitted a Notice of Disagreement in January 1990.  
A Statement of the Case was issued in April 1990.  The 
veteran subsequently filed a Substantive Appeal in June 1990.  
The RO then accepted a statement of the veteran's accredited 
representative in the appealed case and advised the veteran 
by a letter dated in June 1990 that his appeal was being 
forwarded to the Board.  However, the Board never received 
this file for appellate review and never made a final 
decision on the veteran's initial claim.    

Under 38 U.S.C.A. § 7105, appellate review is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case is furnished.  Once the 
Substantive Appeal is completed and submitted, the veteran's 
claim should be sent to the Board for appellate review.  

Since the veteran's initial claim for a higher rating 
evaluation was never finally adjudicated, the initial claim 
is still before the Board and the severity of the veteran's 
disability from the initial submission of his claim to the 
present will be considered.  The veteran is advised that he 
has the opportunity to submit additional evidence indicating 
a worsening of his disability for the entirety of the time 
that his claim has been pending, from February 1989 to the 
present.  If deemed appropriate by the RO/AMC, separate 
ratings can then be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the veteran 
that he may    
     submit additional evidence 
indicating a worsening  
     of his post repair, torn medial 
meniscus of the left 
     knee for the entire time period 
that the veteran's 
     claim has been pending, from 
February 1989 to the 
     present.  
	  
2.  When the development requested has 
been 
     completed, the RO/AMC should 
review the case 
     again on the basis of the 
additional evidence, with 
     due consideration to the 
possibility of "staged" 
     ratings, from the initial 
submission of the claim to 
     the present.  Fenderson v. West, 
12 Vet. App. 119   
     (1999). If the benefit sought is 
not granted, the 
     veteran and his representative 
should be furnished 
     a Supplemental Statement of the 
Case, and be 
     afforded a reasonable opportunity 
to respond 
     before the record is returned to 
the Board for 
     further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



